Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/349205 response filed 05/09/2022.     
Claims 1-6, 8-9, 13-14, &16-23 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear. Will all body fluid samples have soluble Amyloid beta peptides and soluble Tau proteins? How is one sure prior to analysis that the body fluids will have these in them? Is some other analysis/method performed on the samples prior to be sure of this? Also—will the body fluid samples only have either Amyloid beta or tau protein, or can it have both?  If body fluid sample can contain both, then from the instant claims it seems that the same sample could be used for both IR sensor cells- but it is unclear if this is correct.
Further with respect to Claim 1,applicant has amended the claims to state “by analyzing the amide I maxima,” however “amide maxima” was not mentioned prior to this in the claim and therefore this limitation fails to have proper antecedent basis. Further, Claim also recites “the amide I band of the AB peptide and/or the Tau protein,” however “the amide I band was not mentioned prior to this usage in the claim. Therefore this limitation also fails to have proper antecedent basis.
Further with respect to Claim 1, step c)- applicant claims, “analyzing the amide I maxima wherein a downshift of the amide I band of the AB or Tau protein below the discriminative threshold”. Again “the discriminative threshold” fails to have proper antecedent basis. In addition—how would one know if there is a downshift or not? Are the samples compared to something? Further- applicant claims “analyzing the obtained infrared spectrum…..by analyzing the amide I maxima…” however it is unclear how exactly it’s analyzed, and if applicant is claiming that any specific levels make any of of prediction on alzheimers disease or not—or if the samples are merely “analyzed”. 
With respect to Claim 3, “sufficient,” is a relative term and not defined in enough detail in the claim. What is sufficient to one person might not be sufficient to another.
With respect to Claim 19, what is considered “suitable,” for another optical method might not be considered “suitable” to another and therefor this claim is unclear. “Suitable,” is a relative term.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-2, 5-6, 8-9, 13-14, 16-17, & 19-23 are rejected under 35 U.S.C. 103(a) as being obvious over KLEIREN in, "Towards An Early Diagnosis Of Alzheimer's Disease: Development Of An ATR-FTIR Biosensor For The Detection Of AB Toxic Conformations", (9-2013) Thesis, Universite Libre de Bruxe, pp. 1-162; as cited on IDS dated (09/03/2019) in view of SCHMIDT in US 20130022620.

With respect to Claim 1-2, 5, 6, 8, 9, 13-14, 16-17, & 19-23, KLEIREN et al. teach of (section B, pages 36; section 3.1.2, pages 39-40; Figure 3.2, and Figure 1.1) an infrared internal sensor element for the direct analysis of the quantity and secondary structure of a candidate biomarker protein undergoing conformational transitions associated with disease progression/disease state, comprising a germanium internal reflection element being of a triangular shape and being transparent in the infrared spectrum, with sufficient signal to noise ratio to detect an amide I band(also specifically mentions that a shift in this band location is associated with disease making the instant claimed shift obvious)  (page 35, lines 1-19) and at least one receptor for the biomarker protein comprising an antibody capable of specific and conformationally independent binding to the candidate biomarker protein, the receptor directly grafted to at least one surface of said internal germanium reflection element by silanization with short silane linkers (page 40; Figure 3.2), reacting freely accessible amine groups of said at least one receptor with amine-reactive groups on the short silane linkers, and blocking remaining amine-reactive groups on the short silane/thiol linkers with a blocking substance not cross-reacting with the candidate biomarker protein. KLEIREN et al. also teach of submitting the IR beam through the IR cell to obtain a IR spectra of a body fluid sample to determine the amide bands from the AB peptides(Page 1 & 70). KLEIREN et al. also teach of using CSF samples, and that specifically Tau protein and amyloid-beta peptide is a disease marker in CSF(Page 27, last two paragraphs) KLEIREN et al. do not teach of investigating the tau proteins through IR spectra.
	SCHMIDT et al. is used to remedy this, and more specifically teach of methods for screening to identify modulators of polypeptide self-aggregation into amyloids(abstract). SCHMIDT et al. more specifically teach of analyzing prevalent amyloid and amyloid like prevalent pathological strucutres including Tau proteins, Tauopathies(alzheimers disease, and amyloid betas(Table 1), and of having antibodies that bind to the proteins/peptides(paragraph 0113-01, 0114, 0182) and of predicting disease stages(paragraph 0074). SCHMIDT et al. further teach of using FTIR spectroscopy(paragraph 0065) to characterize the amyloid and amyloid structures, and of generating IR spectra from the analyses(paragraph 0034, Figure 4, paragraph 0249 4B & 4C). It would have been obvious to one of ordinary skill in the art detect tau protein as is done in SCHMIDT to help with diagnosis of Alzheimer’s disease in the method of KLEIREN due to the fact that tau proteins are known to be pathological structures, and due to the need in the art for better diagnostic methods and treatments of amyloid forming peptides(SCHMIDT, Table 1  paragraphs 0003-0004). 
Also- since both KLEIREN And SCHMIDT teach of the detection of AB and TAU protein respectively with IR spectra and of detecting Alzheimers disease with these methods—it would be obvious to one of ordinary skill that they would be looking for the claimed downshift since the same disease is being analyzed and the same instrument is being used, and also body fluid samples are used—therefore making the claimed IR spectra band obvious to one of ordinary skill in the art.

With respect to Claim 2, KLEIREN et al. teach of binding to the candidate biomarker protein, the receptor directly grafted to at least one surface of said internal germanium reflection element by silanization with short silane linkers (page 40; Figure 3.2).



2. Claims 3-4 &18  are rejected under 35 U.S.C. 103(a) as being obvious over KLEIREN in, "Towards An Early Diagnosis Of Alzheimer's Disease: Development Of An ATR-FTIR Biosensor For The Detection Of AB Toxic Conformations", (9-2013) Thesis, Universite Libre de Bruxe, pp. 1-162; as cited on IDS dated 09/03/2019) in view of SCHMIDT in US 20130022620 in view of VOUE in (“Biochemical Interaction Analysis on ATR Devices: A Wet Chemistry Approach for Surface Functionalization” Langmuir 2007, 23, 949-955)(as cited on the IDS dated 09/03/2019).

With respect to Claim 3-4, 18, KLEIREN and SCHMIDT Et al. teach of the claimed invention as shown above. KLEIREN and SCHMIDT do not teach that the germanium crystal could be trapezoidal or parallelogram in shape. VOUE et al. is used to remedy this.
VOUE et al. teaches ATR-FITR biosensors in the analogous art of devices
suitable for the investigation of ligand-receptor interactions, in particular, optical waveguides constituted by an attenuated total internal reflection (ATR) element,
transparent in the infrared and whose surfaces were activated comprising germanium
ATR elements and grafting of bifunctional spacer molecules directly at the surface of the
germanium crystal (abstract). Voue specifically teaches that the germanium crystal is a
“trapezoidal germanium ATR plate with an aperture angle of 45° yielding 25 internal
reflections.” (Pg. 953, left Column, 15 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Germanium crystal, as taught by Kleiren, by having the modification comprise a trapezoid Germanium Crystal, as taught by Voue, in order to have an efficient total internal reflection, because Voue teaches that the trapezoidal Germanium crystal is successful at achieving the desired effect of internal reflection as it yields 25 internal reflections (Pg. 953, left Column, 15' 4), and also due to VOUE’s teaching that a trapezoidal germanium crystal is used effectively in their analogous device in particular that the device provides results that clearly show that “FTIR-based biodetection devices bring spectroscopic information which is not given by SPR-based devices, especially information related to the conformation of biomolecules (secondary structure of the proteins, etc.). 
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
The 112 rejections are maintained for the amendment claims as shown above and further explained. Some of the prior 112 rejections are overcome by the instant amendments.
Applicant argues that the KLIEREN reference—the primary reference does not teach of measurement of both AB and of TAU proteins and is divergent and not suitable for the measurement of AB and TAU protein. The examiner disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The rejection made was a 103 rejection—a combination of KLEIREN and SCHMIDT—which clearly teaches of measurement of both AB and TAU as shown above.
	Further applicant argues that, KLEIREN does not use body fluid samples, but rather concentrated recombinant samples —and that KLEIREN teaches away from the instant invention because of this. With respect to this, the examiner again disagrees as recombinant samples are still in fact body fluid samples—formed from multiple sources of genetic material. KLEIREN et al. also specifically teach of body fluid samples specifically,CSF(Page 27, last two paragraphs).
	Further applicant argues that the sensitivity for detecting AB in KLEIREN is several orders of magnitude too weak to detect AB concentrations in AD patients. However, this is not convincing—since nothing about sensitivity is claimed in the instant claims—this argument is not commensurate in scope with the claims.
	Applicant only argues SCHMIDT and VOUE to say they think it doesn’t cure any purported deficiencies of KLEIREN. As the examiner has state above- the examiner disagrees with applicants arguments regarding any purported deficiencies in KLEIREN.
	All claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797